DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Species B of Group I, Species A, Sub-Species A of Group II, readable on claims 1-5, 7, 9-15 in the reply filed on 10/26/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmon (US Patent Application Publication No. 2011/0124961).

In regard to claim 1, Zimmon discloses a disposable, single-use endoscope (20, Fig. 7) including a permanently mounted, integrated grasper (5) operated under video control (the grasper is capable of being operated under video control), comprising:
a shaft (2) having a manually operated grasper control movable relative to the shaft (Par. 54), a cannula (9) extending distally from the shaft and having a working channel (Par. 20, Fig. 7), and a grasper (5) at a distal portion of the working channel (Fig. 5);
wherein:
said grasper is permanently secured to said cannula and to said manually operated grasper control to move relative to the cannula with movement of the control relative to the shaft (Par. 53 teaches the grasper being integrated within the shaft (9), Fig. 7), between a retracted position at in which the grasper is within the working channel and an extended position at which the grasper protrudes distally from the channel (Figs. 3 and 4 illustrate the jaw portions movable between extended and retracted configurations by actuating device (66), Fig. 7);
said grasper comprises a pair of resilient jaw portions (5) with distal portions that are biased to move away from each other toward and to an open position as the grasper moves distally relative to the cannula toward and to its extended position (Fig. 3); and
said working channel acts on the grasper to move said distal portions of the resilient jaws toward each other and to a closed position as the grasper moves proximally relative to the cannula toward and to its retracted position (Fig. 4).

In regard to claim 2, Zimmon teaches in which said grasper further includes arch shaped portions from which said jaw portions extend distally (Fig. 3A), wherein said arch shaped portions are configured to engage an inside wall of said working channel and move the jaw portions toward and to said closed position as the grasper moves proximally relative to the cannula (Par. 52, Fig. 4).

In regard to claim 3, Zimmon teaches in which said distal portions of the jaws terminate distally in claw portions that face each other when the grasper is in its extended position and engage each other when the grasper is in its retracted position (Figs. 3 and 4).

In regard to claim 15, Zimmon discloses a disposable, single-use endoscope (20, Fig. 7) with a canula (9) that includes a permanently mounted, integrated surgical tool (5) operated under video control (the grasper is capable of being operated under video control), comprising:
a shaft (2) having a manually operated control (66) movable relative to the shaft (Fig. 7, Par. 53), a cannula (9) extending distally from the shaft and having a working channel (Par. 20, Fig. 7), and a surgical tool (5) at a distal portion of the working channel (Fig. 7);
wherein:
said surgical tool is permanently secured to said manually operated control to move relative to the cannula with movement of the control relative to the shaft (Par. 53 teaches the grasper being integrated within the shaft (9), Fig. 7), between a retracted position at which the tool is within the working channel and an extended position at which the tool protrudes distally from the channel (Figs. 3 and 4 illustrate the jaw portions movable between extended and retracted configurations by actuating device (66), Fig. 7); and
said surgical tool comprises a grasper comprising a pair of resilient jaw portions with distal portions biased to move away from each other and toward and to an open position as the grasper moves distally relative to the cannula toward and to its extended position, wherein said working channel acts on the grasper to move said distal portions of the resilient jaws toward each other and to a closed position as the grasper moves proximally relative to the cannula toward and to its retracted position (Figs. 3 and 4 illustrate the grasper in the extended and retracted configurations, wherein the graspers are biased to a closed configured in the retracted configuration and expand to an open configured in the extended configuration).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (US Patent Application Publication No. 2017/0188793, hereinafter Ouyang) in view of Zimmon (US Patent Application Publication No. 2011/0124961).

In regard to claim 1, Ouyang discloses a disposable, single-use endoscope (100, Fig. 1) including a permanently mounted, integrated tool (114) operated under video control, comprising:
a shaft (170) having a manually operated tool control (510) movable relative to the shaft, a cannula (120) extending distally from the shaft and having a working channel (470), and a tool at a distal portion of the working channel (Figs. 6A,6B);
wherein:
said tool is permanently secured to said cannula and to said manually operated grasper control to move relative to the cannula with movement of the control relative to the shaft (Figs. 5A,5B,6A,6B), between a retracted position at in which the grasper is within the working channel (Fig. 6A) and an extended position at which the grasper protrudes distally from the channel (Fig. 6B).
Ouyang teaches the tool is a needle and I silent with respect to the tool being a grasper and further fails to teach said grasper comprises a pair of resilient jaw portions with distal portions that are biased to move away from each other toward and to an open position as the grasper moves distally relative to the cannula toward and to its extended position; and said working channel acts on the grasper to move said distal portions of the resilient jaws toward each other and to a closed position as the grasper moves proximally relative to the cannula toward and to its retracted position.
Zimmon teaches an analogous endoscope (20, Fig. 7) with a surgical grasper (5) integrated therein.  The endoscope comprises a handle (2) and cannula (9), wherein the cannula comprises a pair of jaw portions (5) that are biased away from each other such that pulling the jaw portions proximally within the working channel of the endoscope causes the jaws to compress towards each other and pushing the jaw portions distally out of the working channel of the endoscope causes the jaw portions to expand radially outward (Figs. 3, 4).  The handle comprises an actuating device (66) for controlling movement of the jaw portions into and out of the working channel (Fig. 7, Par. 53).
It would’ve been obvious to one of ordinary skill in the art at the effective filing date of the invention to substitute the needle (114) of Ouyang with the graspers (5) of Zimmon since it’s a matter of design choice to change the type of surgical tool used with an endoscope.  Modifying the endoscope of Ouyang with the graspers of Zimmon enable a physician to manipulate tissue and collect biopsy samples within a body cavity.  There would be no unexpected results in substituting the needle of Ouyang with the graspers of Zimmon.

In regard to claim 2, Zimmon teaches in which said grasper further includes arch shaped portions from which said jaw portions extend distally (Fig. 3A), wherein said arch shaped portions are configured to engage an inside wall of said working channel and move the jaw portions toward and to said closed position as the grasper moves proximally relative to the cannula (Par. 52, Fig. 4).

In regard to claim 3, Zimmon teaches in which said distal portions of the jaws terminate distally in claw portions that face each other when the grasper is in its extended position and engage each other when the grasper is in its retracted position (Figs. 3 and 4).

In regard to claim 4, Ouyang teaches in combination with multiple-use handle (140, Fig. 3), wherein the cannula includes an imaging module (110) at a distal portion thereof and the handle includes a video screen (150) and electronics coupled with said imaging module to control the imaging module and to cause said screen to display images taken with said imaging module (Par. 68).

In regard to claim 5, Ouyang teaches wherein each of the endoscope and the handle comprises respective mechanical (320,322) and electrical connectors (310,312) that releasably mate mechanically with each other to form an integral unit of an endoscope and handle and to form an electronic connection between said video screen and electronics and said imaging module (Fig. 3, Par. 69).

In regard to claim 7, Ouyang teaches wherein said mechanical and electrical connectors mate by relative motion in a direction transverse to a length of said shaft (Fig. 3).

In regard to claim 9, Ouyang teaches in which said grasper control comprises a manually operated tab (510) movable along a length of said shaft (Fig. 5B).

In regard to claim 10, Ouyang teaches in which said cannula is configured to rotate relative to a portion of said shaft (Par. 36).

In regard to claim 11, Ouyang teaches further including a first fluid channel (410) in said cannula and a first proximal port (132) coupled for fluid flow with said first fluid channel (Par. 73).

In regard to claim 12, Ouyang teaches in which said cannula further includes a second fluid channel (via channel connected to port (512)) and a second fluid port (512) coupled for fluid flow with said second fluid channel (Par. 74, Fig. 5B).

In regard to claim 13, Ouyang teaches further including a mechanism (530) that releasably locks the grasper in at least one of its extended and retracted position, wherein said mechanism comprises a window (534) at a proximal portion of the shaft, a spring tab (520) secured to said shaft and biased to engage said window when aligned therewith and thus lock said grasper against movement relative to the cannula, and a manually operated release button (530) selectively engaging said tab to move it out of engagement with said window and thus release the grasper and cannula for relative movement therebetween (Par. 72, Figs. 5A-5B).

In regard to claim 14, Ouyang teaches in which said mechanism is configured to releasably lock the grasper in its extended position (Par. 74-75).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	November 5, 2022